— In a proceeding pursuant to CPLR article 78 to review a Tier III Superintendent’s hearing finding of misconduct, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Patsalos, J.), dated June 1, 1984, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner was not denied due process of law in connection with his Tier III Superintendent’s hearing. Thompson, J. P., Niehoff, Fiber, Sullivan and Harwood, JJ., concur.